Citation Nr: 0812656	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  99-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1984 to 
August 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board denied service connection for paranoid 
schizophrenia in June 2005.  In an October 2007 memorandum 
decision, the United States Court of Appeals for Veterans 
Claims (Court) concluded that the Board's June 2005 decision 
is reversed as to the Board's conclusion that the appellant's 
preexisting schizophrenia was not aggravated in service and 
remanded with instructions to enter a finding of in-service 
aggravation; and set aside and remanded with respect to the 
Board's decision regarding nexus between the appellant's 
current disability and the inservice aggravation.  Thus, the 
remaining issue on appeal is that stated on the first page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2007 memorandum decision, the Court held that 
the appellant is entitled to a proper medical nexus opinion 
pursuant to the Secretary's duty to assist, and noted that 
Dr. Rashid's evidence was sufficient to trigger the 
Secretary's duty to assist by providing a medical nexus 
examination.  This examination, therefore, should be 
accomplished.  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007).  

This will also give the appellant an opportunity to receive 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim), which he has not 
yet received in connection with this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Give the appellant the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and 
effective date of the disability are part 
of a claim for service connection, VA has 
a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

2. Schedule the veteran for an examination 
by a psychiatrist.  The claims folder 
should be made available to the 
psychiatrist.  The examiner should be 
informed that the United States Court of 
Appeals for Veterans Claims has concluded 
that there is no dispute that the veteran 
currently suffers from schizophrenia and 
has directed that a finding of in-service 
aggravation be entered.  Therefore, the 
remaining question is whether the veteran 
has any current disability as a result of 
the aggravation of schizophrenia during 
his active military service.  The examiner 
should express an opinion concerning 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any of the veteran's current 
psychiatric disability is a result of 
aggravation of schizophrenia during the 
veteran's active military service and, if 
any current disability is the result of 
such aggravation, the examiner should 
identify the disability that is the result 
of such aggravation.

3.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



